DETAILED ACTION
The amendment filed 03/04/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 10, 13, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bica et al. (“Instrumentation and Axial Load Testing of Displacement Piles”).
	With regard to claim 1, Bica discloses a pile for use in a ground pile system (pg. 2, introduction), the pile comprising:
	a tubular body (fig. 5b; pipe pile) having an exterior surface; and one or more sensor modules (figs. 4-5; sensors) attached to the exterior surface of the tubular body (fg. 5b), wherein each of the one of more sensor modules comprises: a sensor guard (fig. 5b; angle bracket) that has a perimeter extending away from the exterior surface (fig. 5b); and a sensor (strain gauge) nested within the sensor guard (fig. 5b), wherein the sensor is recessed within the perimeter of the sensor guard (fig. 5b).
	With regard to claims 2 and 8, Bica further discloses the sensor module further comprises an exterior seal that covers the sensor within the sensor guard (pg. 8, “sealed with silicon rubber”).
	With regard to claims 4 and 10, Bica further discloses the sensor guard comprises a welded berm on the tubular body (fig. 4e).
	With regard to claim 7, Bica discloses the invention substantially as claimed as discussed above.  Bica further discloses a data acquisition unit (pg. 8; field data logger; data acquisition system).
	With regard to claim 13, Bica discloses the invention substantially as claimed as discussed above.  Bica further discloses a data acquisition unit, wherein the data acquisition unit is configured to receive signals from the sensors and transmit the signals to a remote operation center (pg. 8; field data logger; data acquisition system).
	With regard to claim 16, Bica further discloses the one or more sensor modules comprise: a first sensor configured to measure a first condition affecting the tubular body; and a second sensor configured to measure a second condition affecting the tubular body (fig. 1, measurements; accelerometer).
	With regard to claim 18, Bica further discloses the sensor is selected from the group consisting of strain sensors, stress sensors, temperature sensors, pressure sensors, moisture sensors, vibration sensors, electrical potential sensors, radiation sensors, and acoustic sensors (fig. 5; strain gauges).
	With regard to claim 19, Bica further discloses the sensor is a strain sensor configured to measure lateral strain applied to the tubular body (fig. 5; strain gauges).
	With regard to claim 20, Bica further discloses the sensor is a strain sensor configured to measure longitudinal strain applied to the tubular body (fig. 5; strain gauges). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bica et al. (“Instrumentation and Axial Load Testing of Displacement Piles”).
	With regard to claims 3 and 9, Bica discloses the invention substantially as claimed as well as a plurality of legs (side of angle bracket) however fails to disclose one or more cross members and the legs connected to the one or more cross members. Furthermore, “C-channel” steel is well known (comprises cross member and a plurality of legs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any known shaped steel member. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  
	
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bica et al. (“Instrumentation and Axial Load Testing of Displacement Piles”) in view of Sutton et al. (5,904,447).
	With regard to claims 5 and 11, Bica discloses the invention substantially as claimed however fails to explicitly state the sensor module further comprises a line port extending through the tubular body.
	Sutton discloses a pile wherein the sensor module (62) comprises a line port (for 60) extending through the body (fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bica and utilize a port as taught by Sutton in order to provide means for communications lines.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bica et al. (“Instrumentation and Axial Load Testing of Displacement Piles”) in view Dekle et al. (10,934,678).
	With regard to claim 6, Bica discloses the invention substantially as claimed however is silent regarding the pile comprises a plurality of helical discs.
	Dekle discloses a pile with sensors (col. 13, lines 9-10) wherein the pile comprises a plurality of helical discs (272).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bica and have a pile with helicals as taught by Dekle in order allow the pile to cut through the substrate and to further anchor the pile.

Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bica et al. (“Instrumentation and Axial Load Testing of Displacement Piles”) in view Ito et al. (6,985,831).
	With regard to claims 12 and 14-15, Bica discloses the invention substantially as claimed however is silent regarding a solar panel array; a battery charged by the solar panel array; a modem powered by the battery; and a computer powered by the battery, wherein the computer is configured to receive signals from the sensors and transmit the signals to a remote operation center through the modem. 
	Ito discloses a data acquisition unit comprising a solar panel array (54); a battery charged (50) by the solar panel array (col. 7, lines 6-12); a modem (91d) powered by the battery (fig. 3); and a computer (64) powered by the battery, wherein the computer is configured to receive signals from the sensors and transmit the signals to a remote operation center through the modem (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bica and utilize the solar array, battery, modem, and computer as taught by Ito in order to allow the device to be utilized in remote locations.

Response to Arguments
Applicant’s arguments filed 03/04/2022 have been considered.  Applicant’s arguments are based on new limitations which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
6/17/2022